          Case 4:19-cv-04073-JST Document 82 Filed 09/12/19 Page 1 of 3



 1   Katrina Eiland (SBN 275701)                        Lee Gelernt*
     Cody Wofsy (SBN 294179)                            Omar C. Jadwat*
 2   Spencer Amdur (SBN 320069)                         Anand Balakrishnan*
     Julie Veroff (SBN 310161)                          ACLU FOUNDATION
 3
     ACLU FOUNDATION                                    IMMIGRANTS’ RIGHTS PROJECT
 4   IMMIGRANTS’ RIGHTS PROJECT                         125 Broad Street, 18th Floor
     39 Drumm Street                                    New York, NY 10004
 5   San Francisco, CA 94111                            T: (212) 549-2660
     T: (415) 343-0770                                  F: (212) 549-2654
 6   F: (415) 395-0950                                  lgelernt@aclu.org
     keiland@aclu.org                                   ojadwat@aclu.org
 7
     cwofsy@aclu.org                                    abalakrishnan@aclu.org
 8   samdur@aclu.org
     jveroff@aclu.org                                   Attorneys for Plaintiffs
 9                                                      (Additional counsel listed on following page)
10                                  UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA

12   East Bay Sanctuary Covenant; Al Otro Lado;
     Innovation Law Lab; and Central American                Case No.: 3:19-cv-04073-JST
13   Resource Center in Los Angeles,
14                  Plaintiffs,
15
                    v.                                       JOINT STATEMENT CONCERNING
16                                                           DEFENDANTS’ EMERGENCY
     William Barr, Attorney General, in his official         STAY MOTION
17   capacity; U.S. Department of Justice; James
     McHenry, Director of the Executive Office for
18   Immigration Review, in his official capacity; the
19   Executive Office for Immigration Review; Kevin
     McAleenan, Acting Secretary of Homeland
20   Security, in his official capacity; U.S. Department
     of Homeland Security; Ken Cuccinelli, Acting
21   Director of the U.S. Citizenship and Immigration
     Services, in his official capacity; U.S. Citizenship
22
     and Immigration Services; John Sanders,
23   Commissioner of U.S. Customs and Border
     Protection, in his official capacity; U.S. Customs
24   and Border Protection; Matthew Albence, Acting
     Director of Immigration and Customs
25   Enforcement, in his official capacity; Immigration
     and Customs Enforcement,
26

27                  Defendants.

28
          Case 4:19-cv-04073-JST Document 82 Filed 09/12/19 Page 2 of 3



 1   Melissa Crow*                            Baher Azmy**
 2   SOUTHERN POVERTY LAW CENTER              Angelo Guisado**
     1101 17th Street, NW Suite 705           Ghita Schwarz**
 3   Washington, D.C. 20036                   CENTER FOR CONSTITUTIONAL RIGHTS
     T: (202) 355-4471                        666 Broadway, 7th Floor
 4   F: (404) 221-5857                        New York, NY 10012
     melissa.crow@splcenter.org               T: (212) 614-6464
 5                                            F: (212) 614-6499
 6   Mary Bauer*                              bazmy@ccrjustice.org
     SOUTHERN POVERTY LAW CENTER              aguisado@ccrjustice.org
 7   1000 Preston Avenue                      gschwarz@ccrjustice.org
     Charlottesville, VA 22903
 8   T: (470) 606-9307                        Christine P. Sun (SBN 218701)
     F: (404) 221-5857                        Vasudha Talla (SBN 316219)
 9   mary.bauer@splcenter.org                 Angélica Salceda (SBN 296152)
10                                            AMERICAN CIVIL LIBERTIES UNION
                                              FOUNDATION OF NORTHERN
11                                            CALIFORNIA, INC.
                                              39 Drumm Street
12                                            San Francisco, CA 94111
                                              T: (415) 621-2493
13
                                              F: (415) 255-8437
14   Attorneys for Plaintiffs                 csun@aclunc.org
                                              vtalla@aclunc.org
15   *Admitted Pro hac vice                   asalceda@aclunc.org
     **Pro hac vice application forthcoming
16

17

18

19

20

21

22

23

24

25

26

27

28
           Case 4:19-cv-04073-JST Document 82 Filed 09/12/19 Page 3 of 3



 1          In light of the Supreme Court’s grant of Defendants’ application for stay, see Barr v. East

 2   Bay Sanctuary Covenant, No. 19A230 (Docket Entry Sept. 11, 2019), the parties believe there is no

 3   longer a need for the Court to adjudicate Defendants’ emergency motion to stay the Court’s

 4   preliminary injunction order pending appeal, ECF No. 77. The parties therefore respectfully request

 5   that Defendants’ motion be deemed moot, and that Plaintiffs be relieved of their obligation to file an

 6   opposition.

 7

 8    Dated: September 12, 2019                          Respectfully submitted,

 9                                                       /s/ Lee Gelernt
                                                         Lee Gelernt
10                                                       American Civil Liberties Union Foundation
                                                         Immigrants’ Rights Project
11                                                       125 Broad St., 18th Floor
12                                                       New York, NY 10004
                                                         T: (212) 549-2660
13                                                       F: (212) 549-2654
                                                         lgelernt@aclu.org
14
                                                         Attorney for Plaintiffs
15

16
                                                         /s/ Erez Reuveni
17                                                       Erez Reuveni
                                                         Assistant Director
18                                                       Office of Immigration Litigation
                                                         U.S. Department of Justice, Civil Division
19
                                                         P.O. Box 868, Ben Franklin Station
20                                                       Washington, DC 20044
                                                         T: (202) 307-4293
21                                                       Erez.R.Reuveni@usdoj.gov

22                                                       Attorney for Defendants
23

24

25

26

27

28
                                                     1
                                        Joint Statement Concerning Defendants’ Emergency Stay Motion
                                                                              Case No.: 3:19-cv-04073
